OPINION OF THE COURT
Per Curiam:
To counter appellant’s testimony raising a defense to the offenses for which he was being tried, the trial counsel offered as impeachment evidence a DA Form 20B1 reflecting appellant’s previous conviction of a crime of moral turpitude.2 Without defense objection, the trial judge accepted the proferred exhibit and advised the court members that they could consider the prior conviction as impeachment evidence.
Because the DA Form 20B affirmatively established that the prior conviction still was undergoing appellate review,3 the trial judge erred by permitting the trial counsel to bring the conviction to the court members’ attention. See paragraph 153b(2)(b), Manual for Courts-Martial, United States, 1969 (Rev.). Since the previous conviction undoubtedly affected appellant’s credibility in the eyes of the jury and hence jeopardized his defense on the merits, the findings of guilty cannot be sustained. Article 59(a), Uniform Code of Military Justice, 10 USC § 859(a).
The decision of the United States Army Court of Military Review is reversed. The record of trial is returned to the Judge Advocate General of the Army. A rehearing may be ordered.

 Department of the Army Form 20B (Insert Sheet to DA Form 20), Record of Court-Martial Conviction.


 Paragraphs 138g and 153b (2)(b), Manual for Courts-Martial, United States, 1969 (Rev.).


 United States v Heflin, — USCMA —, — CMR-(Aug. 1, 1975).